Citation Nr: 0720979	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-06 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for inflammatory 
arthritis of the right 1st through 4th fingers, currently 
rated 10 percent disabling.  

2.  Entitlement to an increased rating for inflammatory 
arthritis of the left 2nd through 4th metacarpal phalangeal 
joints, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated 10 percent 
disabling.  

4.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated 10 percent 
disabling.  

5.  Entitlement to an increased rating for degenerative joint 
disease of the right hip, currently rated 10 percent 
disabling.  

6.  Entitlement to an increased rating for degenerative joint 
disease of the left hip, currently rated 10 percent 
disabling.  

7.  Entitlement to an increased rating for degenerative joint 
disease of the right shoulder, currently rated 10 percent 
disabling.  

8.  Entitlement to an increased rating for degenerative joint 
disease of the left shoulder, currently rated 10 percent 
disabling.  

9.  Entitlement to a compensable rating for duodenal ulcer.  

10.  Entitlement to a compensable rating for right 5th finger 
fracture residuals.  

11.  Entitlement to a compensable rating for degenerative 
joint disease of the bilateral feet.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The veteran had active service from July 1961 to November 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

The Board observes that, while service connection was 
initially granted the veteran for Reiter's syndrome 
("multiple joints") in May 1966, in February 2005 a 
Decision Review Officer separately evaluated each joint 
affected by Reiter's syndrome.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran essentially contends that the disability ratings 
currently assigned to his various service-connected 
disabilities (mostly related to Reiter's syndrome) do not 
reflect the current level of disability.  See VA Form 21-4138 
dated in January 2003.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  
In this case, in the course of a March 2006 orthopedic 
examination, the examiner is shown not to have had access to 
the veteran's claims folders.  While the examiner 
acknowledged access to VA medical records from the West Haven 
facility, review of the claim folders show that numerous 
private medical records from Drs. Campo, Katz, Aaron, Dodds, 
and Hale have been associated therein.  The VA examiner made 
no mention of having had reviewed these private medical 
records.  The record is also absent sufficient clinical 
medical evidence to allow VA to rate the current level of 
disability of the veteran's service-connected duodenal ulcer 
disorder.  Contemporaneous examinations are therefore in 
order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the nature and 
extent of his service-connected Reiter's 
syndrome to include examination of each 
affected joint (i.e., all fingers; and 
both shoulders, hips, knees and feet).  
Any other affected body part should be 
examined.  The claims folders must be made 
available to the examiner for review.  In 
accordance with the latest AMIE work sheet 
for rating Reiter's syndrome, the examiner 
is to provide a detailed review of the 
veteran's history, current complaints, and 
the nature and extent of his service-
connected arthritis-based disorders.  Any 
indicated tests or studies should be done.  
The examiner should identify all 
disabilities related to the veteran's 
service-connected Reiter's syndrome.  The 
examiner should provide assessment of 
functional loss due to the disability, for 
each joint affected by Reiter's syndrome.  
A complete rationale for all opinions 
expressed must be provided.

2.  The RO should also arrange for the 
veteran to be afforded a VA medical 
examination to determine the nature and 
extent of his service-connected duodenal 
ulcer.  The claims folders must be made 
available to the examiner for review.  In 
accordance with the latest AMIE work sheet 
for rating duodenal ulcers, the examiner 
is to provide a detailed review of the 
veteran's history, current complaints, and 
the nature and extent of any ulcer 
symptomatology.  Any indicated tests or 
studies should be done.  A complete 
rationale for all opinions expressed must 
be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
scheduled examinations, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Following completion of the foregoing, 
the RO must review the claims folders and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be taken.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  If the 
appeal is denied in any respect, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

